NIEMEYER, Circuit Judge,
dissenting from the denial of Virginia’s petition to rehear this case en banc.
In the aftermath of the Supreme Court’s decision in Stenberg v. Carhart, 530 U.S. 914, 120 S.Ct. 2597, 147 L.Ed.2d 743 (2000) (holding unconstitutionally overbroad a Nebraska partial-birth abortion statute), Virginia enacted a narrowly focused law in 2003, making it a criminal offense “to kill a human infant who has been born alive, but who has not been completely extracted or expelled from its mother.” Va.Code Ann. § 18.2-71.1(B). The statute explicitly excludes numerous abortion methods from its coverage and applies only to protect a live fetus that has been delivered halfway into the world — i.e., either “the infant’s entire head is outside the body of the mother” or, for a breech delivery, “any part of the infant’s trunk past the navel is outside the body of the mother.” Id. § 18.2-71.1(D). Virginia found it unnecessary, based on the narrow proscriptions of its statute, to include an exception for the health of the mother because the available medical data revealed that protecting a live fetus that is delivered at least halfway from its mother does not put the mother’s health at risk.
Without analysis of the statute’s application to the facts in the record, the panel majority struck down Virginia’s statute as unconstitutional under Carhart. Rather than analyze the statute’s reach and the record, the majority held simply that Car-hart created a per se constitutional rule that any partial-birth abortion statute must contain a health exception regardless of whether the facts relevant to the statute’s prohibition demonstrate a need for one. See Richmond Med. Ctr. for Women v. Hicks, 409 F.3d 619, 624-26 (4th Cir.2005).
In addition, in striking down Virginia’s statute on a facial challenge, the majority disregarded the standard for reviewing facial challenges defined in United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987), and ignored this circuit’s standard for facial challenges of abortion laws, see Greenville Women’s Clinic v. Comm’r, 317 F.3d 357, 362 (4th Cir.2002); Greenville Women’s Clinic v. Bryant, 222 F.3d 157, 163-65 (4th Cir.2000); Manning v. Hunt, 119 F.3d 254, 268-69 (4th Cir.1997).
*164These two issues — (1) whether Carhart creates a per se constitutional rule and (2) whether facial challenges to abortion statues are governed by United States v. Salerno—are questions of exceptional importance to the people of Virginia and to our jurisprudence and so qualify this case for en banc review. See Fed.R.App. P. 35(a)(2). I therefore take exception to our decision not to rehear this case en banc.
Our court’s continuing rejection of Virginia’s multiple efforts to legislate for the protection of fetuses, see Richmond Med. Ctr. for Women v. Gilmore, 224 F.3d 337 (4th Cir.2000); Richmond Med. Ctr. for Women v. Hicks, 409 F.3d 619 (4th Cir.2005), has created an unnecessary tension between federal law and state sovereign authority. As I demonstrated in my separate opinion, dissenting from the majority, see Richmond Med. Ctr. for Women v. Hicks, 409 F.3d at 630-34 (Niemeyer, J., dissenting), the Virginia statute before us now, when analyzed against the record in this case, does not conflict with the U.S. Constitution as interpreted in Carhart. The Carhart holding relates to a totally different statutory proscription in the context of a totally different factual record.
The statute at issue in Carhart provided that ‘“[n]o partial birth abortion shall be performed in this state,’ ” except “ ‘to save the life of the mother.’” Carhart, 530 U.S. at 921, 120 S.Ct. 2597 (quoting Neb. Rev.Stat. § 28-328(1)). The Supreme Court read the Nebraska statute, which regulated only the methods of performing abortions, to prohibit a broad array of abortion procedures. The Court noted that the statute did not “directly further an interest ‘in the potentiality of human life’ by saving the fetus in question from destruction.” Id. at 930, 120 S.Ct. 2597. Unlike the Nebraska statute, the Virginia statute before us protects the fetus itself— the “human infant who has been born alive, but who has not been completely extracted or expelled from its mother,” Va.Code Ann. § 18.2-71.1(B) — by prohibiting its destruction when it has been delivered at least halfway into the world. The Virginia statute also excepts from its coverage various abortion procedures prohibited by the Nebraska statute.
In addition, the record presented in Car-hart was materially different from that before us. In Carhart, the Nebraska statute was found to prohibit a broad range of abortion procedures employed by doctors at various stages of fetal growth in various conditions, leaving the mother with no alternative when her health was at risk. The Supreme Court observed that the record demonstrated such risk to be “highly plausible.” Carhart, 530 U.S. at 936, 120 S.Ct. 2597. The Court accordingly concluded that “[gjiven these medically related evidentiary circumstances, we believe the law requires a health exception.” Id. at 937, 120 S.Ct. 2597.
No similar evidentiary circumstances can be found in the record here. The plaintiff presented no medical evidence to prove that the prohibition in Virginia’s statute creates a risk to the mother’s health. The Virginia statute protects the fetus in two limited scenarios: (1) when it is delivered headfirst into the vagina or beyond and (2) when it is delivered in breech position and the fetus is delivered halfway into the vagina. As to the first scenario, no evidence exists in the record to suggest that a prohibition against destroying the fetus creates any risk to the mother’s health. As to the second scenario, all of Virginia’s evidence and all of the written medical evidence indicate that preserving the fetus presents no risk to the mother’s health. To the contrary, when a fetus is delivered in breech position, the medical evidence shows that the fetus can be safely delivered without deliberately de*165stroying it. Dr. Fitzhugh did assert in testimony that if the fetal head becomes stuck — a rare occurrence even according to him — the life of the mother is placed at risk. But the Virginia statute provides a specific exception for such a circumstance. See Va.Code Ann. § 18.2-71.1(E) (permitting destruction of the fetus “to prevent the death of the mother”).
In short, only by creating a per se constitutional rule and adopting a liberal standard for evaluating facial challenges of statutes was the majority able to strike down the Virginia statute. Neither action was required by established law. It is clear for all to read that we are doing not what is required by law, as I have amplified in my earlier opinion, see 409 F.3d at 645-46 (Niemeyer, J., dissenting), but what we will. And in doing so, we have unnecessarily extended the holding of Car-hart.
I deeply regret that we do not find these issues sufficiently important to consider them as a court en banc, and I dissent from our refusal to do so.
Judge WIDENER has joined in this opinion.